Case 3:20-cv-01597-RDM Document10 Filed 12/01/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARIO BATES, SR., ;
: CIVIL ACTION NO. 4:20-CV-1597
Petitioner, : (JUDGE MARIANI)

: (Magistrate Judge Saporito)
V. :

COMMONWEALTH OF PENNSYLVANIA,
Respondent.

ORDER

 

a

S
AND NOW, THIS f DAY OF DECEMBER 2020, upon review of Magistrate

 

Judge Joseph F. Saporito’s Report and Recommendation (“R&R) (Doc. 7) for clear error or
manifest injustice,’ IT Is HEREBY ORDERED THAT:
1. The R&R (Doc. 7) is ADOPTED for the reasons set forth therein;
2. The Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Doc. 1) is
DISMISSED WITHOUT PREJUDICE;

3. There is no basis for the issuance of a Certificate of Appealability;

 

4. The Clerk of Court is directed to CLOSE THIS CASE.

“1 VAN hlé2
Robert D. Mariani
United States District Judge

 

1 In correspondence directed to Magistrate Judge Saporito docketed on October 16, 2020,
Petitioner expresses appreciation for the Court's consideration of his pending § 2241 Petition and appears
to assert that he experienced difficulties with a Motion for Compassionate Release he attempted to file in
Dauphin County in May 2020 due to ineffectiveness of his State court attorney. (Doc. 9 at 1.) The issues
raised in the correspondence cannot be construed as objections to the R&R and do not relate to the
disposition recommended in the R&R. (See id.)
